Exhibit 10.32

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (this “Amendment”) is made and entered into as of
this 14th day of December, 2004, by and between CARRAMERICA REALTY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, successor in interest to
CarrAmerica Realty Corporation, a Maryland corporation (“Landlord”), and FOCUS
ENHANCEMENTS, INC., a Delaware corporation, as tenant (“Tenant”).

 

Recitals:

 

A.            Under that certain Lease Agreement dated May 31, 2000, by and
among Landlord and Tenant, as modified by that certain First Amendment to Lease,
dated June 30, 2000, and further modified by that certain Second Amendment to
Lease, dated June 3, 2004 (collectively, the “Lease”), Tenant leased from
Landlord the premises located at Sunset Corporate Park, Building A, 22867 NW
Bennett Street, Hillsboro, Oregon 97124 (the “Current Premises”).

 

B.            Tenant now desires to relocate and expand the Current Premises.

 

C.            Tenant and Landlord now desire to amend the Lease as set forth
below.  Except as so modified, the parties intend the Lease to remain in full
force and effect in accordance with its terms.

 

Agreement:

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.             NEW PREMISES.  Effective as of the Commencement Date, set forth
in Section 2 below, Tenant shall lease from Landlord a total of 17,771 rentable
square feet (“RSF”) of space located in Building A of Sunset Corporate Park,
22867 NW Bennett Street, Hillsboro, Oregon 97124 (the “New Premises”), 16,189
RSF of which is located on the second floor of Building A, and 1,582 RSF of
which is located on the first floor of Building A, all as shown as the
cross-hatched portion of the floor plan, attached as Exhibit A, and by this
reference incorporated herein.  Tenant’s occupancy of the Current Premises shall
terminate at 11:59 p.m., the day before the Commencement Date, defined below.

 

2.             TERM.  Tenant shall occupy the New Premises beginning on the
later of: (i) January 1, 2005; or (ii) delivery of the New Premises by Landlord
(“Commencement Date”).  The initial term for the New Premises shall be five (5)
years (“Term”), expiring, if the Commencement Date is January 1, 2005, on
December 31, 2009 (“Expiration Date”), subject to extension as set forth in
Exhibit B, attached hereto and by this reference incorporated herein.  If the
Commencement Date is a date other than the first day of a calendar month, the
Expiration Date shall be the last day of the calendar month during which the
fifth (5th) anniversary of the Commencement Date occurs.

 

3.             BASE RENT.  The monthly Base Rent for the New Premises shall be
as set forth below:

 

Lease Year

 

Square Feet

 

Rental Rate

 

Monthly Base Rent

 

Year 1

 

15,295*

 

$

9.00/SF/Year

 

$

11,471.25

**

Year 2

 

17,771

 

$

9.50/SF/Year

 

$

14,068.71

 

Year 3

 

17,771

 

$

10.00/SF/Year

 

$

14,809.17

 

Year 4

 

17,771

 

$

10.50/SF/Year

 

$

15,549.63

 

Year 5

 

17,771

 

$

11.00/SF/Year

 

$

16,290.01

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Tenant’s monthly Base Rent for the First Lease Year shall be abated with
respect to 2,476 RSF of the New Premises.

**Tenant’s monthly Base Rent for the first four (4) months of the Term shall be
$0.00.

 

4.             TENANT’S PROPORTIONATE SHARE.  Subject to the limitations
contained in Section 6 of this Amendment: (a) 40.650% (based upon a total of
43,717 RSF for Building A) as to all Operating Costs relating to Building A; (b)
13.409%  (based upon a total of 132,531 RSF in the Project) of all Operating
Costs of the Project, excluding all Operating Costs attributable to all or any
part of  any Building in the Project; and (c) 13. 409% of all Taxes (provided,
however, that should Building A and the land on which it is located be
separately assessed from the remainder of the Project, Tenant’s Proportionate
Share of Taxes shall be 40.650% of Taxes payable with respect to such separately
assessed parcel).  Tenant shall also pay an amount fairly and equitably
apportioned by Landlord of the overhead costs relating to Landlord’s local
management office, based on the RSF of the Premises and the total square footage
of the buildings managed by Landlord’s local management office.

 

5.             TENANT IMPROVEMENTS.  Prior to the Commencement Date, Landlord
shall construct, at Landlord’s sole cost and expense, a building-standard
turnkey Tenant improvement build-out.  Additionally, Landlord shall provide
Tenant an allowance equal to $2.50 per RSF, that is $44,427.50, for Tenant
move-related expenses, including the installation of telecommunications and
access systems and network cabling for the New Premises (“Moving Expenses”). 
Landlord shall reimburse Tenant within twenty (20) days of Tenant’s delivery of
invoices for the Moving Expenses.  Landlord, at Landlord’s expense, shall supply
all engineering working drawings for the New Premises, including mechanical,
electrical, and plumbing.  Except as specifically stated in this Section 5,
Tenant accepts the New Premises AS-IS, and Landlord shall not be required to
make any other changes to the New Premises.  Tenant shall have a license to
enter the New Premises before the Commencement Date, pursuant to the terms of
Exhibit C, attached hereto and by this reference incorporated herein.

 

6.             CONTROLABLE OPERATING EXPENSES.

 

6.1           The Controllable Operating Cost Share Rent (defined below)
applicable to the Second Fiscal Year of the Lease shall be the lesser of (i)
Tenant’s Proportionate Share of Controllable Operating Costs during the Second
Fiscal Year, or (ii) the sum of Tenant’s Proportionate Share of Controllable
Operating Costs for the First Fiscal Year, plus four percent (4%) of such amount
(such sum is the “Cap Amount”).

 

6.2           The Controllable Operating Cost Share Rent applicable to each
Fiscal Year thereafter shall be the lesser of (i) Tenant’s Proportionate Share
of Controllable Operating Costs during the applicable Fiscal Year, or (ii) the
sum of the Cap Amount for the immediately preceding Fiscal Year, plus four
percent (4%)of such amount.

 

6.3           “Controllable Operating Cost Share Rent” shall be an amount equal
to Tenant’s Proportionate Share of Controllable Operating Costs.  “Controllable
Operating Costs” means only services contracted for by Landlord.  All other
Operating Costs including without limitation costs related to insurance,
collectively bargained union wages, electricity, other utilities and all real
estate taxes and assessments are, “Non-Controllable Operating Costs”.  There
shall be no cap on Non-Controllable Operating Costs. Operating Cost Share Rent
shall include both Controllable Cost Share Rent and Non-Controllable Cost Share
Rent.

 

6.4           Assume, for example, Controllable Operating Cost Share Rent for
the First Fiscal Year of $100.00.  In the Second Fiscal Year, Controllable
Operating Cost Share Rent would be the lesser of (i) Tenant’s Proportionate
Share of Controllable Operating Costs for the Second Fiscal Year, or (ii)
$104.00 ($100.00 plus 4% ($4.00), which would be the Cap Amount). In the Third
Fiscal Year, Controllable Operating Cost Share Rent would be the lesser of
(i) Tenant’s Proportionate Share of Controllable Operating Costs for the Third
Fiscal Year, or (ii) $108.16 ($104.00 plus 4% ($4.16) which becomes the Cap
Amount for the following Fiscal Year).

 

6.5           Landlord estimates that Controllable Operating Costs for the
current Fiscal Year will be approximately $0.86 per RSF.  The foregoing is a
good-faith estimate, ventured without investigation, and not a guaranty.

 

 

--------------------------------------------------------------------------------


 

7.             DEPOSIT.  Upon the execution of this Amendment, Landlord delivers
to Tenant $3,709.99 in cash, as a deduction in the current Security Deposit of
$20,000, the receipt of which Tenant hereby acknowledges, reducing the total
Security Deposit to an amount equal to $16,290.01.  Also in conjunction with the
execution of this Amendment, Landlord returns to Tenant the Letter of Credit,
the receipt of which is hereby acknowledged by Tenant.

 

8.             DEFAULT. Tenant shall not be in default under this Lease the
first time in a twelve (12) consecutive month period that Tenant fails to pay
Rent when due, but only so long as Tenant pays such overdue Rent within five (5)
days of receipt of written notice from Landlord that such Rent is overdue.

 

9.             HOLDING OVER. Tenant shall have the option to holdover for an
additional term of three (3) months upon not less than one hundred twenty (120)
days prior written notice to Landlord.  Tenant shall pay Base Rent, Operating
Cost Share Rent and Tax Share Rent at a rate equal to one hundred fifteen
percent (115%) of the rate in effect immediately prior to such holdover,
computed on a monthly basis for each full or partial month of the holdover term.

 

10.          TENANT NOTICE.  Any notice required to be delivered to Tenant
pursuant to the Lease or this Amendment shall be delivered to the New Premises
and to the following address:

 

Focus Enhancements, Inc.

1370 Dell Ave.

Campbell, CA 95008
Attn: CFO

 

and

 

Focus Enhancements, Inc.

22867 NW Bennett Street, Suite 200

Hillsboro, OR 97124

Attn: Executive Vice-President/General Manager

 


11.          LANDLORD’S CONSENT.  SECTION 17. B., OF THE LEASE IS HEREBY
DELETED, AND REPLACED WITH THE FOLLOWING:

 


LANDLORD WILL NOT UNREASONABLY WITHHOLD ITS CONSENT TO ANY PROPOSED ASSIGNMENT
OR SUBLETTING.  IT SHALL BE REASONABLE FOR LANDLORD TO WITHHOLD ITS CONSENT TO
ANY ASSIGNMENT OR SUBLEASE IF (I) TENANT IS IN DEFAULT UNDER THIS LEASE, (II)
THE PROPOSED ASSIGNEE OR SUBTENANT IS A TENANT IN THE PROJECT OR AN AFFILIATE OF
SUCH A TENANT OR A PARTY THAT LANDLORD HAS IDENTIFIED AS A PROSPECTIVE TENANT IN
THE PROJECT, (III) THE FINANCIAL RESPONSIBILITY, NATURE OF BUSINESS, AND
CHARACTER OF THE PROPOSED ASSIGNEE OR SUBTENANT ARE NOT ALL REASONABLY
SATISFACTORY TO LANDLORD, (IV) IN THE REASONABLE JUDGMENT OF LANDLORD THE
PURPOSE FOR WHICH THE ASSIGNEE OR SUBTENANT INTENDS TO USE THE PREMISES (OR A
PORTION THEREOF) IS NOT IN KEEPING WITH LANDLORD’S STANDARDS FOR THE BUILDING OR
ARE IN VIOLATION OF THE TERMS OF THIS LEASE OR ANY OTHER LEASES IN THE PROJECT,
(V) THE PROPOSED ASSIGNEE OR SUBTENANT IS A GOVERNMENT ENTITY, OR (VI) THE
PROPOSED ASSIGNMENT IS FOR LESS THAN THE ENTIRE PREMISES OR FOR LESS THAN THE
REMAINING TERM OF THE LEASE.  IT SHALL NOT BE REASONABLE FOR LANDLORD TO
WITHHOLD ITS CONSENT TO A SUBLEASE BECAUSE THE SUBLEASE IS FOR LESS THAN THE
ENTIRE PREMISES OR LESS THAN THE REMAINING TERM OF THE LEASE.  THE FOREGOING
SHALL NOT EXCLUDE ANY OTHER REASONABLE BASIS FOR LANDLORD TO WITHHOLD ITS
CONSENT.

 

12.          SIGNAGE RIGHTS.  Subject to Landlord’s prior written approval of
the size, design, materials and location of the sign, Tenant shall have the
right to install, maintain, and replace an exterior sign for its commercial
identification on the façade of the Building.  Landlord’s approval of Tenant’s
sign shall not be unreasonably withheld or delayed, provided that the sign
complies with all applicable codes and ordinances, and is aesthetically
compatible with the Building and the Project. The parties agree to work together
in good faith to determine the exact location for the sign, taking into account
factors such as its appearance on the Building and visibility from adjacent
streets.  Tenant shall pay for all costs of construction, installation,
maintenance and repair of its sign, and shall remove the sign upon the
expiration or sooner termination of the Lease at Tenant’s sole cost.

 

--------------------------------------------------------------------------------


 

13.          LANLDLORD NOTICE AND PAYMENT ADDRESS.  Effective immediately, Rent
payments and any notices to be delivered by Tenant to Landlord shall be
addressed as follows:

 

CarrAmerica Realty OP, LP, Portland

t/a  Sunset Corporate Park

P.O. Box 642914

Pittsburgh, PA 15264-2914

 

14.          EFFECT OF AMENDMENT.  Except as specifically amended and modified
herein, all other terms and conditions of the Lease shall remain in full force
and effect.  Any capitalized and undefined term used in this Amendment shall
have the definition given in the Lease,

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

TENANT:

 

FOCUS ENHANCEMENTS, INC.

 

 

By:

/s/ Tom Hamilton

 

Name:

Tom Hamilton

 

Title:

Exec. VP and GM

 

Date:

November 30, 2004

 

 

LANDLORD:

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership

 

BY:          CarrAmerica Realty Corporation,

a Maryland corporation, its general partner

 

 

By:

/s/ Clete Casper

 

 

Name:

Clete Casper

 

 

Title:

Managing Director

 

 

Date:

December 14, 2004

 

 

 

Exhibits omitted.

--------------------------------------------------------------------------------